Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on the new combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The disclosure is objected to because of the following informalities: 
The term “first ferrule” (element 32) appears to be inconsistent with accepted term meaning of the term ‘ferrule’. 

a ring or cap usually of metal put around a slender shaft (such as a cane or a tool handle) to strengthen it or prevent splitting.
a usually metal sleeve used especially for joining or binding one part to another (such as pipe sections or the bristles and handle of a brush).
To say that both elements, the first ferrule (element 32) and the second ferrule (element 38) are both a ferrule would seem improper, the second ferrule appears to be depicted forming a joint/strengthening the joint (there is a press fit present as understood by the specification) with the flange of the first ferrule. For example, in common knife construction a metal band is commonly wrapped/placed around the side of the handle where the blade inserts into the handle. The metal band is a ferrule since it is strengthening the joint between the blade and the handle, however the handle has a connection with the blade, and one would not consider the handle to be a ferrule. So the first ferrule is really just a casing or a drum not a ferrule.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “first ferrule” in claim 1 is used by the claim to mean “drum or a casing of the low pressure compressor rotor” while the accepted meaning is “a metal band strengthening or forming a joint” The term is indefinite because the specification does not clearly redefine the term.
Claim 14 recites the limitation "A damping device configured to be attached to the second ferrule of an assembly according to claim 1", which is unclear.  The term ‘configure’ in the preamble does not positively recite claim 1 so it is unclear what is structural required from claim 1. Claim 1 already requires a dampening device, while claim 14 seems to be directed towards just the dampening device.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 only requires the structure of claim 1 which does not further limit any further structure. The preamble of claim 13 recites a turbomachine but this does not further limit the claim from claim 1, the assembly of claim 1 is also intended for a turbomachine. Applicant may cancel the claim(s), 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the 
Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). See discussion above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S Patent 5,820,346 (Young).

Regarding claim 14, Charreron teaches a damping device (element 100) configured to be attached to the second ferrule of an assembly according to one of claim 1, and also including a radial external surface (element 112) configured to be supported with friction against the internal surface of the platform of the first module of such an assembly (abstract), to couple the first module and the second rotor module for damping their respective vibrational movements (abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1, 5, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,723,889 (Charreron), in view of U.S. Patent 5,820,346 (Young).


	Regarding claim 1, Charreron teaches a first rotor module (Fig. 1) comprising, a disk (element 6) centered on a turbomachine longitudinal axis, a first blade (element 1) being mounted on the external periphery of the disk (element 6) from which it extends, and further comprising an airfoil (element 1), a platform (element 3), a support (element 2) and a root (element 4) embedded in a recess (element 5) of the disk (element 6), 
a second rotor module (see annotated Fig. 8) connected to the first rotor module (by element 40), and comprising a second blade (see annotated Fig. 8) having a second length smaller than the first length (as shown in fig. 8), the second rotor module (element 3) further comprising: 
a first ferrule (element 22) comprising a circumferential extension extending toward the platform (element 3) of the first blade (element 1);
a second ferrule (element 14) which is distinct from the first ferrule, the second ferrule being attached (attached through the bolt connection 17) to the circumferential extension of the first ferrule (element 22);
	Charreron does not teach wherein a damping device attached to the second ferrule and including a radial external surface supported with friction 
Young teaches a damper which provides both blade to blade and blade to ground damping. The damper includes a retainer and a chicklet. The retainer is secured to a rotor disk by a bolt which extends through an opening in the disk and an opening in the retainer. The retainer includes support flanges which facilitate positioning retainer relative to the disk, and sidewalls (or guides) for limiting movement of the chicklet. The chicklet is movably positioned within the retainer, and movement of the chicklet is limited by sidewalls and a cross wall member of the retainer. The retainer positions the chicklet so that in operation, a contact surface of chicklet makes blade to blade contact with adjacent blades (abstract). 
Young further teaches a damping device (element 100, Fig. 3b) attached to the second ferrule (element 52, Fig. 2) and including a radial external surface supported with friction (“centrifugal forces drive the chicklet into contact with the blade platforms”) against the internal surface of the platform of the first rotor module
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Charreron with the teaching of Young to provide a damper that is attached to the second ferrule. Doing so, provides both blade to blade and blade to ground damping. 


    PNG
    media_image1.png
    558
    825
    media_image1.png
    Greyscale

Annotated Figure 8
Regarding claim 5, Charreron as modified above teaches the damping device (element 100 of Young) comprises bores (element 118, Fig. 3B of Young) designed to lighten the damping device (material is removed in creating bore 15).
Regarding claim 7, Charreron as modified above teaches wherein the second ferrule (element 14) comprises axial extensions (element 13, fig. 1 and 2) forming a support so as to limit tangential movements of the 
Regarding claim 8, Charreron as modified above teaches wherein the second ferrule (element 14) comprises a fixing collar (element 15).
Regarding claim 9, Charreron as modified above teaches wherein the damping device (element 100 of Young) comprises an attachment foot (element 102 of Young, Fig. 2) connected to the fixing collar by a bolted connection (as modified, the damping device would be bolted to the second ferrule of Charreron) to the fixing collar.
Regarding claim 10, Charreron as modified above teaches further comprising an abutment (element 106, fig. 2 and 3a of Young) attached to the bolted connection (element 118 of Young) so as to limit the axial movements of the damping device during operation.
Regarding claim 11, Charreron as modified above teaches wherein the fixing collar (element 15) comprises an opening (element 15 contains an opening), the dampening device (element 100 of Young) comprising a lug (element 126) configured to cooperate with the opening (cooperates with element 118 of young and element 15 of Charreron) so as to attach the damping device (element 100) to the fixing collar.
Regarding claim 12, Charreron as modified above teaches wherein the first rotor module is a fan, and the second rotor module is a low-pressure compressor (Col. 4, Lines 33- 48).
Regarding claim 13, Charreron teaches a turbomachine (abstract) comprising an assembly according to claim 1 (see rejection of claim 1).
Regarding claim 14, Charreron as modified above teaches a damping device configured to be attached to the second ferrule of an assembly according to one of claim 1, and also including a radial external surface (10) configured to be supported with friction against the internal surface of the platform of the first module of such an assembly, to couple the first module and the second rotor module for damping their respective vibrational movements.

Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,723,889 (Charreron), in view of U.S. Patent 5,820,346 (Young), in view of U.S. Patent 8,469,670 (Fulayter).

Regarding claim 2, Charreron as modified above teaches wherein the damping device comprises a head (element 112 of Young).
Charreron as modified does not teach the head comprising a sacrificial plate that comprises a coating defining the radial external surface.

A quantity 66a of lubricating material can be positioned between the reinforcing member 44a and the blade 32a. The quantity 66a can be formed from a solid lubricant material or from any material having properties that enhance sliding movement between the arm 56a and the surface 62a. The blade 32a and the reinforcing member 44a can be movable relative to one another without compromising the stiffening provided by the reinforcing member 44a. The lubricant could be a wear coating on one or both of the reinforcing member 44a and the blade 32a.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Charreron with the teachings of Fulayter to provide a sacrificial plate on the head of the dampening device. Doing so, allows the blade and the dampening device to be movable relative to one another without compromising the stiffening provided by the dampening device.
Regarding claim 3, Charreron as modified above teaches wherein the coating is of the dissipative type (Col.3 Lines 48-57, lubricating type of Fulayter).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,723,889 (Charreron), in view of U.S. Patent 5,820,346 (Young), in view of U.S. Patent 8,469,670 (Fulayter), in further view of U.S. Patent 5,205,713 (Szpunar).
Regarding claim 4, Charreron as modified above teaches the assembly for a turbomachine. 
Charreron as modified does not teach wherein the coating is of the viscoelastic type.
Szpunar teaches visco-elastic material could be added to the damper surfaces to provide additional damping (Col. 4, Lines 49-55).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Charreron with visco-elastic material applied to the dampening device at the sacrificial plate. Doing so, provides additional damping.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,723,889 (Charreron), in view of U.S. Patent 5,820,346 (Young), in view of U.S. Patent 9,371,742 (Belmonte).
Regarding claim 6, Charreron as modified above teaches the assembly of claim 1.
Charreron does not teach wherein the damping device comprises inserts.
	Belmonte teaches in order to limit machining, balance weights (23) are formed at the radial inner ends of the rims (22). (Col. 3, Lines 31-39)
It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Charreron with metallic weights to the dampening device. Doing so, provides a simply method to balance the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAKEEM M ABDELLAOUI whose telephone number is (571)272-0381.  The examiner can normally be reached on Mon - Fri (7:30 am - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 
/HAKEEM M ABDELLAOUI/         Examiner, Art Unit 3745                                                                                                                                                                                               
/David E Sosnowski/         SPE, Art Unit 3745